265 F.2d 638
George A. POLSON, Appellant,v.GOVERNMENT OF THE CANAL ZONE, Appellee.
No. 17416.
United States Court of Appeals Fifth Circuit.
April 1, 1959.

Rowland K. Hazard, U. S. Atty., Balboa, Canal Zone, for appellee.
Before JONES, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
The appellant was convicted of burglary and appeals. The only contention deserving our consideration is that he was convicted on perjured testimony. Since he has not charged that any false testimony was known to be such by anyone in the case acting upon behalf of the Government of the Canal Zone, the contention cannot prevail. See Sears v. United States, 5 Cir., 1959, 265 F.2d 301. The judgment is


2
Affirmed.